        Case 1:19-cv-04977-ALC Document 55 Filed 10/28/19 Page 1 of 22



                      IN THE UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK


ROY STEWARY MOORE, et al

                                                           Index No. 19 Civ. 4977 (ALC)
                 Plaintiffs,
v.                                                      ORAL ARGUMENT REQUESTED

SASHA NOAM BARON COHEN, et al

                 Defendants.




      PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS

       Plaintiffs Roy Moore (“Judge Moore”) and Kayla Moore (“Ms. Moore”) (collectively

“Plaintiffs”) submit the following in opposition to Defendants Sasha Noam Baron Cohen

(“Defendant Cohen”), Showtime Networks, Inc. (“Defendant Showtime”) and CBS

Corporation’s (“Defendant CBS”) (collectively “Defendants”) Motion to Dismiss.

      Oral argument is respectfully requested.

Dated: October 28, 2019                              Respectfully Submitted,



                                                       /s/ Larry Klayman
                                                      Larry Klayman, Esq.
                                                       KLAYMAN LAW GROUP P.A.
                                                      2020 Pennsylvania Ave NW # 800
                                                      Washington, D.C. 20006
                                                      (561) 558-5536
                                                      Email: leklayman@gmail.com




                                                 1
             Case 1:19-cv-04977-ALC Document 55 Filed 10/28/19 Page 2 of 22



                                                    TABLE OF CONTENTS

STATEMENT OF RELEVANT FACTS ........................................................................................2
THE LAW........................................................................................................................................3
           The “Consent Agreement” is Void for Fraud under the Restatement .................................4
           The “Consent Agreement” is Void for Fraud under Contract Law .....................................6
           Plaintiffs Reasonable Relied Upon Defendants’ Fraudulent Oral Representations.............7
           The “Consent Agreement” is an Improper General Release ...............................................9
           Plaintiffs Properly Amended the Consent Agreement to Exclude the Conduct of
           Defendants .........................................................................................................................12
           Since the Consent Agreement is Invalid and Unenforceable, Plaintiffs’ Claims Must
           Proceed Since They Are Properly Pled ..............................................................................14
                      Defamation.............................................................................................................14
                      Intentional Infliction of Emotional Distress ..........................................................15
                      Fraud ......................................................................................................................17
CONCLUSION ..............................................................................................................................17




                                                                        2
            Case 1:19-cv-04977-ALC Document 55 Filed 10/28/19 Page 3 of 22



                                                TABLE OF AUTHORITIES


Cases
Actrade Liquidation Trust v. Greenich Ins. Co. (In re Actrade Fin. Techs. Ltd.), 424 B.R. 59
(S.D.N.Y. 2009) .......................................................................................................................10, 11
Crotona 1967 Corp. v. Vidu Bros. Corp., 925 F. Supp. 2d 298 (E.D.N.Y. 2013).........................13
E*Trade Fin. Corp. v. Deutsche Bank AG, 420 F. Supp. 2d 273 (S.D.N.Y. 2006).................10, 11
Hustler Magazine, Inc. v. Falwell, 485 U.S. 46 (1988) .................................................................16
In re Windsor Plumbing Supply Co., 170 B.R. 503 (Bankr. E.D.N.Y. 1994) ...............................13
Jack Kelly Partners LLC v. Zegelstein, 140 A.D.3d 79, 85 (App. Div.) .........................................6
Kratzenstein v. Western Assurance Co., 116 N.Y. 54 (N.Y. 1889) ...............................................13
Maddaloni Jewelers, Inc. v. Rolex Watch U.S.A., Inc., 354
F. Supp. 2d. 299 (S.D.N.Y. 2004) .................................................................................................10
Miller v. Celebration Mining Co., P.3d 1231 (Sup.Ct)....................................................................5
Missel v. Cty. of Monroe, 2011 U.S. Dist. LEXIS 91700 (W.D.N.Y. Aug. 17, 2011) ............15, 16
Neuman v. Harmon, 965 F. Supp. 503 (S.D.N.Y. 1997) ...............................................................11
New Talli Enters. v. Van Gorden, 2003 NY Slip Op 51066(U) (Civ. Ct.) ..................................6, 7
Nolan v. State of N.Y., 158 A.D.3d 186 (App. Div.)......................................................................17
N.Y. Times Co. v. Sullivan, 376 U.S. 254 (1964) ...........................................................................17
Pinto v. Allstate Ins. Co., 221 F.3d 394 (2d Cir. 2000) .................................................................11
Rejent v. Liberation Publ'ns, 197 A.D.2d 240 (App. Div. 1994) ..................................................17
Salomone v. Macmillan Pub. Co., 411 N.Y.S.2d 105 (Sup. Ct. 1978) ..........................................14
Shah v. Racetrac Petroleum Co., 338 F.3d 557 (6th Cir. 2003) ..................................................8, 9

Secondary Sources
Restat 2d of Contracts, § 164 (2nd 1981) ................................................................................4, 5, 6




                                                                     3
         Case 1:19-cv-04977-ALC Document 55 Filed 10/28/19 Page 4 of 22



                                  MEMORANDUM OF LAW

        Plaintiffs have been subjected to severe damage including but not limited to reputation as

well as emotional distress after having been victims of Defendants’ latest ploy for financial gain,

notoriety, and ratings. Judge Moore was fraudulently tricked into appearing on a world-wide

broadcast where he was falsely accused of being a child sex-offender. Comp. ¶ 21. However,

Defendants believe that they are immune to consequences for their reprehensible conduct by

virtue of a “Consent Agreement” that was obtained wholly through fraudulent measures, and is

therefore unenforceable and voidable, as set forth in detail below. In any event, it is undisputable

that:

        After the taping of Judge Moore’s segment, when Plaintiffs discovered that they
        had been fraudulently induced to fly to Washington, D.C. and that Judge
        Moore’s segment was to appear on Showtime and CBS, his Alabama counsel,
        Melissa Isaak, Esq. sent a preemptive notice to Defendants Showtime, CBS and
        thus Cohen warning them that Plaintiffs would resort to appropriate legal
        remedies if they chose to air the segment.

        In the preemptive notice, Defendants CBS, Showtime and thus Cohen were
        informed that the release that Judge Moore had signed was obtained through
        fraud, and was therefore void and inoperative. Comp. ¶ 23 – 24.

This would clearly vitiate the “Consent Agreement,” even if it were at any point in time, valid

and enforceable (it was not). However, apparently arrogantly believing that they are untouchable,

Defendants still proceeded to broadcast Judge Moore’s segment, driven solely by their thirst for

ratings and profit. Based on the equities alone, Defendants’ motion to dismiss must be denied, as

they are truly the sole wrong-doers and tortfeasor here.

        This is a truly extraordinary case, where Defendants have perpetrated fraud upon fraud in

order to trick Judge Moore in to appearing on television, only to be falsely branded a pedophile

in front of a worldwide audience. This, in and of itself, distinguishes the facts at issues from any

previous cases involving Borat or other projects by Defendant Cohen. Furthermore, it is



                                                 1
         Case 1:19-cv-04977-ALC Document 55 Filed 10/28/19 Page 5 of 22



indisputable that, even if the “Consent Agreement” was valid – it is not, as set forth below –

Defendants clearly went outside of the scope of any agreement, since Plaintiffs expressly

declined to waive “claims involving assertions of…any allegedly sexual oriented or offensive

behavior or questioning.” ECF No. 51, Ex. 1. This is evidenced by the fact that Plaintiffs crossed

out the “waiver” provision regarding “sexual oriented or offensive behavior or questioning.”

Defendants signed the “Consent Agreement” after having assented to this modification, making

this part of any agreement that was reached between the parties. Indeed, even the U.S. District

Court for the District of Columbia, in ruling that the forum selection clause in the “Consent

Agreement” was enforceable, paid particular attention to this fact and expressly questioned

Defendants about it. Exhibit 1. Specifically, the Court asked:

       Isn't that part of the contract that knocks out the area that they would agree to
       discuss and then it is discussed as affecting the forum? Exhibit 1, 23:1-3.

       Thus, in sum, Defendants have perpetrated fraud upon fraud in their greedy quest for

notoriety, fame, and profit, at the expense of Plaintiffs, who are truly innocent bystanders who

were caught in their web of fraud. It is inherently unjust to allow for Defendants to harm

Plaintiffs and allow them to profit from telling repeated lies. As set forth below, the “Consent

Agreement” which forms the backbone of their entire argument, is completely invalid, and even

if it were enforceable, Defendants far exceeded the scope of any “agreement.” Thus, Defendants’

motion to dismiss must be denied so that this case can proceed forthwith expeditiously.

I.     STATEMENT OF RELEVANT FACTS

       Judge Moore was fraudulently induced by Defendants to appear on Defendant Cohen’s

show “Who is America?” In order to fraudulently induce Plaintiffs to travel to Washington, D.C.,

where filming was to and did take place on or about February 14, 2018, Defendant Cohen and

his agents falsely and fraudulently represented to Plaintiffs that Yerushalayim TV – which does



                                                2
        Case 1:19-cv-04977-ALC Document 55 Filed 10/28/19 Page 6 of 22



not actually exist – was the producer and broadcaster of the show that Judge Moore would

appear on, instead of the actual network that the show that later appeared on - Defendant

Showtime. Comp. ¶ 15. In addition, Defendant Cohen and his agents falsely and fraudulently

represented that Judge Moore and Mrs. Moore were both being invited to Washington, D.C., for

Judge Moore to receive an award for his strong support of Israel in commemoration of its 70th

anniversary as a nation state. Comp. ¶ 15. Once there, “Defendant Cohen’s character falsely and

fraudulently introduced a false and fraudulent ‘device’ supposedly invented by the Israeli Army

to detect pedophiles. During the segment, Defendant Cohen’s ‘device’ – as part of the false and

fraudulent routine – purports to detect Judge Moore as a sex offender, thus defaming him.”

Comp. ¶ 21. Plaintiffs had no knowledge that Defendant Cohen was in any way associated with

the production that they were signing up for, nor that Defendants CBS and Showtime were

involved. Plaintiffs also had no knowledge that the purpose of the “Consent Agreement” was to

feature and defame Judge Moore on “Who is America?” and not to receive an award for Judge

Moore’s strong support of Israel. Had Plaintiffs known of these facts, they would never have

signed the “Consent Agreement” and travelled to Washington D.C. Comp. ¶¶ 16 - 17.

Ultimately, despite the fact that Judge Moore’s Alabama counsel sent a preemptive notice to

Defendants Showtime, CBS and thus Cohen, warning them that Plaintiffs would be forced to

resort to appropriate legal remedies if they chose to air the segment, as the release had been

obtained through fraud and was void and inoperative, Comp. ¶¶ 23-24, Defendants still chose to

air Judge Moore’s segment worldwide, causing him severe harm.

II.    THE LAW

       Crucially, the U.S District Court for the District of Columbia, in ruling that the forum

selection clause in the “Consent Agreement” was enforceable, made no finding as to any



                                              3
         Case 1:19-cv-04977-ALC Document 55 Filed 10/28/19 Page 7 of 22



argument regarding whether the “Consent Agreement” was otherwise fraudulently obtained.

“The general allegations about fraud and the inducement that should set aside this contract is

available to the plaintiffs to litigate in the Southern District in New York. There's nothing

stopping them from raising that. If they're successful in that that's fine, but there's no reason it

has to be tried here that I could find.” Exhibit 1 at 37: 6-11. Thus, the arguments set forth below

are for this Court to decide, de novo.

       A.      The “Consent Agreement” is Void for Fraud Under the Restatement

       The Second Restatement of Contracts says “[i]f a party's manifestation of assent is

induced by either a fraudulent or a material misrepresentation by the other party upon which the

recipient is justified in relying, the contract is voidable by the recipient.” Restatement 2d of

Contracts, § 164 (2nd 1981) (the “Restatement”). The comments to the Restatement set forth

four elements in this regard: (1) a misrepresentation that was (2) fraudulent or material that (3)

induced the recipient to make the contract, and that the recipient was (4) justified in relying upon

the misrepresentation.

       Here, the facts squarely meet the elements set forth by the Restatement. There are three

primary misrepresentations at issue. The first misrepresentation was that Judge Moore was being

flown to Washington D.C. to receive an award for his support of Israel, when in actuality it was

so that he could be falsely portrayed as a pedophile on national television. The second

misrepresentation was that the television segment was being produced by Yerushalayim TV, and

not Defendant Cohen, Showtime, and CBS.              The third major misrepresentation was that

Defendants agreed to not discuss anything that was “sexual oriented or offensive behavior or

questioning,” and then subsequently did so anyways, thus perpetrating the third fraud. These

misrepresentations were clearly and admittedly fraudulent and material, and they induced




                                                 4
         Case 1:19-cv-04977-ALC Document 55 Filed 10/28/19 Page 8 of 22



Plaintiffs to sign the “Consent Agreement” as it was pled in the Complaint that Plaintiffs would

never have agreed to sign the “Consent Agreement” or fly to Washington D.C. had they had

knowledge of either of these facts. Comp. ¶¶ 16-17. Lastly, Plaintiffs were clearly justified in

relying upon these misrepresentations, as they had no possible basis for knowing that they were

false at the time the purported “Consent Agreement” was executed.

        Furthermore, in analyzing the the Restatement, courts have found that in very similar

circumstances – where the assent to the contract was obtained fraudulently – the deceived party

had the right to void the contract. In Miller v. Celebration Mining Co., P.3d 1231 (Sup.Ct.), the

Supreme Court of Utah held that a contract between a mining company and a mine was voidable

where mine had been administratively dissolved prior to the execution of the contract. The

president of the mining company argued that he should have been able to enforce the contract

individually, to no avail. In analyzing the facts under the Restatement, the Supreme Court of

Utah held that “[t]he identity of the parties to a contract is, as a general rule, a material part of the

contract.” Id. at 1235. “Allowing the party that misrepresented its identity to enforce the contract

may compel the innocent party into a contract it might otherwise be unwilling to enter as identity

is inextricably tied to one party's assessment of the other's capacity to perform on the contract.”

Id. (emphasis added). Here, the “Consent Agreement” clearly misrepresented the identity of

Defendants, which lured Plaintiffs into a contract that they would be otherwise unwilling to

enter. Comp. ¶¶ 16-17. The Supreme Court of Utah further found that the Plaintiff had not

presented any facts that undermined the conclusion that the identity of the contracting party

induced the defendants to enter into the contract, nor that the plaintiffs were not justified in

relying on the misrepresentation. The same holds true here.




                                                   5
         Case 1:19-cv-04977-ALC Document 55 Filed 10/28/19 Page 9 of 22



       Crucially, the Restatement does not state that where these elements are met, only the

specific provisions touched by the fraud are voidable. Indeed, pursuant to the express language

of the Restatement, when these elements are met, as they are here, the “[entire] contract” is

voidable by the recipient. Here, the elements of the Restatement have clearly been met. Thus, to

the extent that Defendants argue that Plaintiffs are precluded from bringing any claims under the

“waiver” provision in the “Consent Agreement,” it is also clear that such an argument must fail,

since there is no “Consent Agreement” to even enforce in the first place.

       B.      The “Consent Agreement” is Void for Fraud Under Contract Law

       Under New York law, it is clear that a showing of fraud is sufficient to support the

recession of a contract. “Further, fraud sufficient to support the rescission requires only

a misrepresentation that induces a party to enter into a contract resulting in some detriment;

proof of scienter is not necessary and even an innocent misrepresentation is sufficient

for rescission.” Jack Kelly Partners LLC v. Zegelstein, 2016 NY Slip Op 03820, ¶ 3, 140 A.D.3d

79, 85, 33 N.Y.S.3d 7, 10 (App. Div.).

       Furthermore, New York courts have found rescission to be the proper remedy in the

event of fraud even where the contract expressly released the wrongdoer of liability. In New Talli

Enters. v. Van Gorden, 2003 NY Slip Op 51066(U) (Civ. Ct.), the Court rescinded a lease

agreement between a tenant and a landlord where the lease violated the certificate of occupancy,

or the permitted uses for the property. Id. at 5. Despite the fact that the landlord professed no

knowledge of this violation, and the fact that the lease agreement expressly stated that the

“landlord made no promises or representations with respect to the demised premises,” id. at 5-6,

the Court found that recession was proper.




                                                6
        Case 1:19-cv-04977-ALC Document 55 Filed 10/28/19 Page 10 of 22



       Here, not only were the material misrepresentations set forth in the preceding section

made with knowledge of their falsity, they were also clearly made with fraudulent intent. This is

evident from the face of the “Consent Agreement” alone. It is clear that Defendants knew that

they had to disguise their identity, otherwise Plaintiffs would never have agreed to appear on

“Who is America?” It is also clear that Defendants knew that Judge Moore would never have

agreed to appear on national television to be falsely portrayed as a pedophile, which is why they

had to lie about the purpose of the “Consent Agreement” and say that Judge Moore was to

receive an award for his strong support of Israel. Lastly, similar to how the New Talli court found

that it was irrelevant that the lease at issue stated that the landlord made no promises or

representations, it is equally irrelevant here that the “Consent Agreement” contains a waiver

clause. Since the “Consent Agreement” itself was reached through fraudulent misrepresentation,

the entire agreement can be rescinded and therefore voided by Plaintiffs. Thus, the specific

provisions contained therein, including any waiver provisions, are of no force and effect. In any

event, as set forth in detail below, Defendants agreed to not discuss anything that was “sexual

oriented or offensive behavior or questioning,” and then subsequently did so anyway, thereby

violating and breaching the voidable “Consent Agreement” themselves.

       C.      Plaintiffs Reasonably Relied Upon Defendant’s Fraudulent Oral
               Representations

       One of Defendants’ primary assertions is that Plaintiffs cannot assert that they relied on

Defendants’ undeniably false representations because the “Consent Agreement” contains a

provision purportedly disclaiming these representations. However, Courts have held in similar

circumstances that fraudulent statements inducing a party to enter into a contract can be

considered even with the existence of such a contractual provision disclaiming them.




                                                7
        Case 1:19-cv-04977-ALC Document 55 Filed 10/28/19 Page 11 of 22



       In Shah v. Racetrac Petroleum Co., 338 F.3d 557 (6th Cir. 2003), the Sixth Circuit had

occasion to make a ruling on similar facts. In Shah, the Plaintiffs entered into a contract to lease

a gas station and convenience store. Id. at 561. The lease agreement contained an express

termination provision that clearly stated that either party could terminate the lease by simply

giving the other party a 30-day notice of their intent to do so. Id at 562. The Plaintiffs were

hesitant to enter into the lease agreement given the termination provision, but were assured by

both the holders of the lease and the Defendants who owned the store, exterior improvements,

and the real property that their policy was that they did not kick any dealer out so long as they

performed satisfactorily. Id. at 563. Based on these oral assurances, the Plaintiffs entered into the

lease. However, a little over a year later, Defendants unilaterally cancelled the lease agreement

despite there being no indication that Plaintiffs were not performing satisfactorily. Id. at 565.

       Crucially, the lease agreement in Shah contained two merger provisions. They read:

       This Contract, together with attached exhibits, and any other lease or contract
       executed the same date, constitutes the entire understanding between the parties
       and supersedes and cancels all previous contracts between the parties with respect
       to the facilities covered hereby.
                                              …

       This Contract supersedes and cancels all previous contracts or arrangements
       between the parties relating to the matters herein and no prior or subsequent
       stipulation, agreement or understanding, verbal or otherwise, of the parties or their
       agents relating to the matters herein shall be valid or enforceable unless embodied
       in the provisions of this Contract, or a separate instrument in writing. Id. at 563.

Despite the existence of these merger provisions - which clearly serve the same purpose as the

Defendants here set forth their “disclaimer” provision - the Sixth Circuit still reversed summary

judgment in favor of the Defendants with regard to Plaintiffs’ claim for promissory fraud. In

doing so, the Sixth Circuit rejected the Defendants’ claims that it was per se unreasonable for

Plaintiffs to rely on oral representations because of the existence of the merger clauses, which




                                                  8
        Case 1:19-cv-04977-ALC Document 55 Filed 10/28/19 Page 12 of 22



closely mirrors the Defendants’ arguments here. Id. at 568. One of the main factors that the Sixth

Circuit emphasized was the number of misrepresentations made by Defendants, reasoning that

“Defendant made six misrepresentations to Plaintiffs in response to Plaintiffs' obvious concerns.”

Id. at 568.

        The facts here mirror Shah precisely. Like the Shah’s, the Plaintiffs were fraudulently

induced by Defendants to enter into the “Consent Agreement” with knowingly false oral

representations. Plaintiffs would never have entered into the “Consent Agreement” but for these

fraudulent representations. Comp. ¶¶ 16-17. The lease in Shah contained two merger provisions

that clearly stated that “no prior or subsequent stipulation, agreement or understanding, verbal or

otherwise, of the parties or their agents relating to the matters herein shall be valid or

enforceable,” which mimic the “disclaimer” provision asserted by Defendants here. In Shah, at

least the Plaintiffs received what they contracted for – the gas station – albeit for only over a

year. Here, Plaintiffs were completely blindsided, having been told that Judge Moore would be

receiving an award for his support of Israel, while actually being made to endure claims of

pedophilia on national television. Thus, even more so than in Shah, the Court here should and

must permit Plaintiffs to assert the fraudulent representations of Defendants, despite the

“disclaimer” provision in the “Consent Agreement.”

        D.     The “Consent Agreement” is an Improper General Release

        The fundamental legal principle that a release does not extend to claims that a party does

not know or suspect at the time of executing the release is deeply rooted in American law.

Indeed, every jurisdiction includes some form of law refusing to bar claims for injuries

undiscovered at the time the parties execute an agreement, including New York. For example, in




                                                9
        Case 1:19-cv-04977-ALC Document 55 Filed 10/28/19 Page 13 of 22



a landmark decision styled E*Trade Fin. Corp. v. Deutsche Bank AG, 420 F. Supp. 2d 273

(S.D.N.Y. 2006), the Court held unequivocally:

       A release that employs general terms will not bar claims outside the parties’
       contemplation at the time the release was executed. New York law does not
       construe a general release to bar claims for injuries unknown at the time the
       release was executed, even when the release contains broad language (internal
       citations omitted); Cal. Civ. Code § 1542 (West 2005) [] (“A general release does
       not extend to claims which the creditor does not know or suspect to exist in his or
       her favor at the time of executing the release, which if known by him or her must
       have materially affected his or her settlement with the debtor.”).

Id. at 284 (emphasis added); see also Maddaloni Jewelers, Inc. v. Rolex Watch U.S.A., Inc., 354

F. Supp. 2d 293, 299 (S.D.N.Y. 2004). “It is also a firm principle of New York law that it is less

likely that claims are covered by a general release if they are unknown at the time of the release.”

Actrade Liquidation Trust v. Greenich Ins. Co. (In re Actrade Fin. Techs. Ltd.), 424 B.R. 59

(S.D.N.Y. 2009).

       In Actrade Liquidation Trust, a debtor’s successor-in-interest, i.e., a liquidation trust and

another debtor’s trustee, sought a declaratory judgment that defendants were liable on bonds

aggregating $14 million that they issued in favor of debtor. Actrade Liquidation Trust, 424 B.R.

at 60-61. The court denied cross-motions for summary judgment on the defense of the release

and the parties proceeded to trial. At trial, the sole issue was the viability of the release defense.

There was “no question” that the release “cover[ed] all claims against the Sureties.” Id. at 69.

(emphasis in original). The court held that the “general language would be conclusive but for the

principle of New York law that a release, general on its face, will be limited to those claims

within the contemplation of the parties at the time.” Id. “[T]he cases are many in which the

release has been avoided with respect to uncontemplated transactions despite the generality of

the language in the release form. Id.




                                                 10
        Case 1:19-cv-04977-ALC Document 55 Filed 10/28/19 Page 14 of 22



       Under New York law, the dispositive factor in determining the scope of a release is the

parties’ intent. E*Trade Fin. Corp., 420 F. Supp. 2d at 284-85; Neuman v. Harmon, 965 F. Supp.

503, 509 (S.D.N.Y. 1997). “[A] release like any contract must be construed to give force and

effect to the intention of the parties.” Pinto v. Allstate Ins. Co., 221 F.3d 394, 404 (2d Cir. 2000)

(applying New York law). A court or arbitrator must “determine the intent of the parties by

examining the entirety of the settlement, the parties’ acts, and all other conduct and surrounding

circumstances that bear on the issue.” Actrade Liquidation Trust, 424 B.R. at 73.

       It is indisputable that the “Consent Agreement” constitutes a general release. Specifically,

it states, the “[p]articipant…waives and agrees not to bring at any time in the future, any claims

against the producer, or against any of its assignees or licensees or anyone associated with the

Program, which are related to the Program or its production….” Exhibit 2 (emphasis added).

There can be nothing more “general” than a waiver of “any claims” against the producer. The

mere fact that the “Consent Agreement” lists certain examples of claims, does not render it

specific. Indeed, if Plaintiffs’ brought a claim not listed in one the examples set forth by the

Consent Agreement, it is an absolute certainty that Defendants would claim that it would still be

barred under the language, “any claim.”

       Given that this is undeniably a general release, the Court must proceed to determine the

intent of the parties. Here, it is clear that Plaintiffs never intended to even appear on “Who is

America?” much less be falsely accused of pedophilia before a world-wide audience. Based on

the record, its is abundantly clear that at the time that the “Consent Agreement” was executed,

Plaintiffs believed that they were entering into an agreement for Judge Moore to receive an

award for his strong support of Israel in commemoration of its 70th anniversary as a nation state.

Comp. ¶ 15. Plaintiffs could not possibly have contemplated at the time that the “Consent




                                                 11
        Case 1:19-cv-04977-ALC Document 55 Filed 10/28/19 Page 15 of 22



Agreement” was executed that he was releasing all claims for being falsely dubbed a pedophile

before a worldwide audience, as there was no indication whatsoever that was the case. Thus, the

“Consent Agreement” is clearly unenforceable on this basis as well.

       E.      Plaintiffs Properly Amended the Consent Agreement to Exclude the Conduct
               of Defendants

       Assuming arguendo that the purported “waiver” provision is valid – it is not, as set forth

above – it is also clear that Plaintiffs expressly declined to waive “claims involving assertions

of…any allegedly sexual oriented or offensive behavior or questioning.” ECF No. 51, Ex. 1. This

is evidenced by the fact that Plaintiffs crossed out the “waiver” provision regarding “sexual

oriented or offensive behavior or questioning,” and Defendants agreed to this modification.

Thus, even if the remaining portions of the “waiver” provision were valid, it is clear that the

parties agreed that any claims arising out of “sexual oriented or offensive behavior or

questioning” would not be waived. Indeed, even the U.S. District Court for the District of

Columbia, in ruling that the forum selection clause in the “Consent Agreement” was enforceable,

paid particular attention to this fact and expressly questioned Defendants about it. Exhibit 1.

Specifically, the Court asked:

       Isn't that part of the contract that knocks out the area that they would agree to
       discuss and then it is discussed as affecting the forum? Exhibit 1, 23:1-3.

It is indisputable that Defendants, through their phony and fraudulent claimed surrogates, signed

the “Consent Agreement” after this modification had been made, thereby consenting to this

modification. This is the law of the case.

       Under New York contract law, it is clear that handwritten amendments are valid.

       I note in this regard that there does not appear to be any prohibition under New
       York law on handwritten additions to contracts like guaranties; on the contrary, in
       some cases, "handwritten entries on a printed document take precedence
       over those in typeface. This proposition is based on the belief that



                                               12
        Case 1:19-cv-04977-ALC Document 55 Filed 10/28/19 Page 16 of 22



       a handwritten entry expresses the latest intent of the parties to the contract.”
       Crotona 1967 Corp. v. Vidu Bros. Corp., 925 F. Supp. 2d 298, 314 (E.D.N.Y.
       2013) (emphasis added).

“In addition, it is well established that handwritten entries on a printed document take

precedence over those in typeface. This proposition is based upon the belief that

a handwritten entry expresses the latest intention of the parties to the contract. Kratzenstein v.

Western Assurance Co., 116 N.Y. 54, 22 N.E. 221, 222 (N.Y. 1889). This is especially so when

neither party to the contract contests the validity of the handwritten entries.” In re Windsor

Plumbing Supply Co., 170 B.R. 503, 523 (Bankr. E.D.N.Y. 1994).

       Defendants do not argue that the amendment to the “Consent Agreement” is not valid.

Instead, the argue that the Court should take an extremely and ridiculously narrow interpretation

of the amendment and find that it does not apply to Plaintiffs’ claims. However, the plain

language of the amendment shows why this view is incorrect and this argument disingenuous at

best.. Defendants argue that the amendment only applies to “intrusion or invasion of privacy

claims,” apparently due to the fact that the amendment occurs immediately afterwards. However,

the amendment clearly applies to “any allegedly sexual oriented or offensive behavior or

questioning.” (emphasis added). There is no limiting language that would support such a bizarre

and narrow interpretation of the amendment. Furthermore, simply because the amendment

contains the phrase “such as,” does not limit it only to intrusion and invasion of privacy claims.

Under the plain language rule, “such as” simply indicates that the proceeding language serves as

an example. If the intent was truly to only limit the amendment to intrusion or invasion of

privacy claims, then it should have said something like, “intrusion or invasion of privacy claims

involving allegedly sexual oriented or offensive behavior or questioning.” As currently

constructed, however, the amendment cannot support such a narrow interpretation. Thus, given




                                               13
        Case 1:19-cv-04977-ALC Document 55 Filed 10/28/19 Page 17 of 22



the fact that its is clear that all of Plaintiff claims are entirely based on “sexual

oriented…questioning,” the amendment clearly makes any “waiver” completely unenforceable.

       F.     Since the Consent Agreement is Invalid and Unenforceable, Plaintiffs’
              Claims Must Proceed Since They Are Properly Pled

              1.      Defamation

       Defendants’ sole argument is that Plaintiffs cannot maintain a claim for defamation

because his appearance on “Who is America?” is “fully protected satire.” However, given the

actual context of the segment, Defendants’ conduct goes far beyond “satire,” as it is clearly

lobbing false, factual accusations of the most heinous and offensive nature at Judge Moore.

       In Salomone v. Macmillan Pub. Co., 411 N.Y.S.2d 105 (Sup. Ct. 1978), the Court

decided a case with very similar facts. In a parody book, the manager of the Plaza Hotel in New

York, Mr. Alphonse W. Salomone, was accused of being a child molester. “Immediately beneath

that, in smaller letters, are the words "Mr. Salomone was a child molester!!" Id. at 107. The

Court recognized that the parody, titled “Eloise Returns,” was intended to be funny. Id. The

Court also termed “Eloise Returns” an “obvious parody.” Id. Despite this, the Court still found

that whether the statement was defamatory was to be left to the discretion of the jury, and thus

not properly decided on a motion to dismiss. “laymen serving on a jury, so the question of

whether a particular statement is nonactionable humor or compensable libel should appropriately

be left to the judgment of a jury1.” Id. at 110. At least some of the reasoning of the Court was

based on the truly reprehensible nature of the allegations – that the individual was a child

molester:

1
  The Court’s ruling was reversed on appeal, but the majority panel reversed it simply because
the Plaintiff had not pled special damage. Salomone v. MacMillan Pub. Co., 77 A.D.2d 501, 429
N.Y.S.2d 441 (App. Div. 1980). Defendants make no such argument here, nor could they, as
Plaintiffs have clearly properly pled damages. Comp. ¶ 32. Indeed, only one judge, in a
concurrence, found that the statement itself was not libelous because it was an obvious parody.

                                               14
        Case 1:19-cv-04977-ALC Document 55 Filed 10/28/19 Page 18 of 22



       Clearly the charge that someone is a "child molester" on its face imputes to an
       individual a crime involving moral turpitude -- the carnal abuse of children. It is a
       charge that, if true, causes revulsion -- for even in a society in which there has
       been a profound change in sexual mores, the use of children as sexual objects is
       considered a perversion of the lowest kind. There is nothing more likely than such
       a charge to create aversion and antipathy and destroy a reputation. It is reported
       that even in our prisons, with a population teeming with murderers, thieves,
       rapists and pimps, the child molester is on the lowest rung of the social ladder,
       and is regarded with scorn by his fellow criminals. Id. at 108.

These facts align squarely with the instant case, where Judge Moore was falsely accused of being

a child molester and thus a pedophile. Comp. ¶ 21. In fact, the facts here are much worse, as

“Who is America?” was broadcast around the world, severely amplifying the damages suffered

by Plaintiffs. The mere fact that Defendant Cohen disguised himself and used a “wand” does not

change the actual factual statement that was made – that Judge Moore was a child molester.

Thus, at a minimum, whether these statements are factual and false must go to the jury to decide.

               2.      Intentional Infliction of Emotional Distress

       “To state a claim for intentional infliction of emotional distress, a plaintiff must allege

that the defendant engaged in "(1) extreme and outrageous conduct; (2) [with] intent to cause, or

reckless disregard of a substantial probability of causing, severe emotional distress; (3) a causal

connection between the conduct and the injury; and (4) severe emotional distress." Missel v. Cty.

of Monroe, 2011 U.S. Dist. LEXIS 91700, at *19 (W.D.N.Y. Aug. 17, 2011). In Missel, the

Court was faced with an analogous set of facts, and found that the plaintiff had properly stated a

claim for intentional infliction of emotional distress.

       In Missel, the plaintiff and defendant had a dispute, which led to the defendant falsely

informing the plaintiff’s employers that the plaintiff was a pedophile. Id. at 3. Since the plaintiff

worked with children, he was terminated from employment. Id. The defendant also constantly

stalked and harassed the plaintiff, including initiating a Sheriff’s Department investigation into




                                                 15
        Case 1:19-cv-04977-ALC Document 55 Filed 10/28/19 Page 19 of 22



plaintiff’s alleged pedophilia, which produced no leads. Id. Under these facts, the court in Missel

found that the plaintiff had properly stated a claim for intentional infliction of emotional distress.

The Court found that “[plaintiff’s] allegations taken as a whole, allege outrageous, atrocious

conduct that is utterly intolerable in a civilized society.” Id. at 20.

        The facts here are similar, if not worse. Whereas Missel was falsely named a pedophile in

his local community, which led to his loss of employment, Judge Moore was falsely called a

pedophile on a world-wide platform. It thus makes total sense that where the court has found that

even localized false accusations of pedophilia can support a claim for IIED, similar false

accusations broadcasted worldwide are much worse.

        Defendants assert that Plaintiffs’ claim must fail because the injury claimed flows from

the effect on his reputation. However, this is not true. The Complaint clearly sets pleads that

Plaintiffs suffered severe emotional distress in addition to any reputational damages from the

defamation:

        As a result of Defendants and their agents’ extreme and outrageous conduct,
        Plaintiffs have suffered extreme emotional distress as a result of Judge Moore
        being falsely portrayed, mocked and defamed as a sex offender and pedophile in
        this district, on national television and worldwide. Comp. ¶ 37.

The emotional distress suffered by Plaintiff was amplified by Judge Moore’s status as a

“prominent conservative and a God fearing person of faith.” Comp. ¶ 38.

        Defendants also make the false assertion that Plaintiffs’ claim must fail under Hustler

Magazine, Inc. v. Falwell, 485 U.S. 46 (1988) because a public figure bringing an IIED claim

based on publication of speech must show a false statement of fact and actual malice. It is clear

that whether Judge Moore is a child molester – he is not - is a question of fact that can easily be

determined. Judge Moore, in his complaint, has clearly pled that these accusations are false

statements of fact. As for malice, it is well-settled that the speaker need not know that the



                                                   16
          Case 1:19-cv-04977-ALC Document 55 Filed 10/28/19 Page 20 of 22



statement being made is false, but simply with a “with reckless disregard of whether it was false

or not” N.Y. Times Co. v. Sullivan, 376 U.S. 254, 280 (1964), particularly since was was

broadcast amounts to defamation per se, where even damages are thus presumed. As set forth by

New York courts, “[o]ne who publishes a slander that imputes serious sexual misconduct to

another is subject to liability to the other without proof of special harm." Rejent v. Liberation

Publ'ns, 197 A.D.2d 240, 245, 611 N.Y.S.2d 866, 869 (App. Div. 1994). See also Nolan v. State

of N.Y., 2018 NY Slip Op 00269, 158 A.D.3d 186, 69 N.Y.S.3d 277 (App. Div.).

       Here, Defendants have absolutely no basis in fact to support their allegations that Judge

Moore was a child molester, since none actually exists. They are simply intentionally

perpetrating a lie in order to achieve ratings and profit. This is, at a minimum, a reckless

disregard for the truth.

                3.         Fraud

         Defendants do not contend that their conduct was not fraudulent, nor could they. Their

sole argument is that Plaintiffs can only recover the actual pecuniary loss suffered as a direct

result of their fraud. The Complaint does plead this:

         Plaintiffs been the subject of widespread ridicule and Plaintiffs’ entire family,
         including Mrs. Moore, have suffered loss of reputation, financial loss, and loss of
         time spent going to and being in Washington D.C. Comp. ¶ 48 (emphasis added).

Thus, given the fact that the fraudulent nature of their conduct has been conceded by Defendants,

and that Plaintiffs have pled pecuniary loss, this cause of action must proceed to a simple

determination of damages.

III.     CONCLUSION

         Based on the foregoing, Plaintiffs respectfully request that this Court deny Defendants’

motion to dismiss and allow this matter to proceed forthwith the discovery phase.




                                                 17
       Case 1:19-cv-04977-ALC Document 55 Filed 10/28/19 Page 21 of 22



      PLAINTIFFS RESPECTFULLY REQUEST ORAL ARGUMENT.

Dated: October 28, 2019              Respectfully submitted,

                                      /s/ Larry Klayman
                                      Larry Klayman, Esq.
                                      KLAYMAN LAW GROUP, P.A.
                                      D.C. Bar No. 334581
                                      2020 Pennsylvania Ave NW #800
                                      Washington, DC, 20006
                                      Tel: (561)-558-5536
                                      Email: leklayman@gmail.com

                                      Attorney for Plaintiffs




                                     18
        Case 1:19-cv-04977-ALC Document 55 Filed 10/28/19 Page 22 of 22




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was filed

electronically and served through the court’s ECF system to all counsel of record or parties on

October 28, 2019.


                                                   /s/ Larry Klayman
                                                   Larry Klayman, Esq.
Case 1:19-cv-04977-ALC Document 55-1 Filed 10/28/19 Page 1 of 40

                    UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA


ROY STEWART MOORE, ET AL,      :
                               :
                Plaintiffs,    :            Docket No. CA 18-2082
                               :
            vs.                :               Washington, D.C.
                               :           Monday, April 29, 2019
SACHA NOAM BARON COHEN, ET AL :                  10:00 a.m
                               :
                Defendants.    :
-------------------------------x



                  TRANSCRIPT OF MOTION HEARING
               BEFORE THE HONORABLE THOMAS F. HOGAN
                UNITED STATES DISTRICT SENIOR JUDGE


APPEARANCES:

For the Plaintiffs:      LARRY KLAYMAN, Esquire
                         Klayman Law Group, P.A.
                         2020 Pennsylvania Ave., NW
                         Suite 800
                         Washington, DC 20006

For the Defendants:      ELIZABETH A. MCNAMARA, Esquire
                         Davis Wright Tremaine LLP
                         1251 Avenue of the Americas
                         21st Floor
                         New York, New York 10020-1104

                         ERIC J. FEDER, Esquire
                         LISA ZYCHERMAN, Esquire
                         Davis Wright Tremaine LLP
                         1919 Pennsylvania Avenue, NW
                         Suite 800
                         Washington, DC 20006-3401

Court Reporter:          CRYSTAL M. PILGRIM, RPR
                         Official Court Reporter
                         United States District Court
                         District of Columbia
                         333 Constitution Avenue, NW
                         Washington, DC 20001
     Case 1:19-cv-04977-ALC Document 55-1 Filed 10/28/19 Page 2 of 40       2


 1                             P-R-O-C-E-E-D-I-N-G-S

 2                THE DEPUTY CLERK:     Your Honor, this is civil action

 3   18-2082, Roy Stewart Moore, et al versus Sacha Noam Baron

 4   Cohen, et al.

 5          Will counsel please approach the lectern and state your

 6   appearances for the record and introduce any parties at your

 7   table.

 8                MR. KLAYMAN:     Good morning, Your Honor, Larry

 9   Klayman.     I'm here on behalf of Chief Justice Roy Moore,

10   plaintiff, his wife Kayla Moore, plaintiff.

11          Sitting here is Melissa Issak.       She's local counsel from

12   Montgomery, Alabama I wanted to get your permission to sit with

13   us.

14                THE COURT:     Thank you.   Former Chief Judge Moore is

15   no longer Chief Judge.        He's now a civilian I take it.

16                MR. KLAYMAN:     Correct.

17                THE COURT:     All right, thank you.

18                MS. MCNAMARA:     Good morning, Your Honor, Elizabeth

19   McNamara with Davis Wright Tremaine on behalf of all of the

20   defendants.     I'm here with my colleagues Eric Feder and Lisa

21   Zycherman.

22                THE COURT:     All right, thank you.

23          We're here today for motions that have been filed by the

24   various defendants to transfer the case under 28 U.S.C. 1404

25   (A).     As well as a motion for plaintiff to file, a leave to
     Case 1:19-cv-04977-ALC Document 55-1 Filed 10/28/19 Page 3 of 40       3


 1   file a sur-reply to the opposition to the motion to transfer

 2   which I think I've reviewed not necessarily to rule upon at

 3   this time.

 4          In any event, the issue really is the plaintiff in this

 5   case, the former Chief Justice of the Supreme Court of Alabama

 6   and his wife, a lawsuit filed against Baron Cohen, Showtime

 7   Network and CBS here in the District of Columbia for defamation

 8   on behalf of the Judge Moore, intentional infliction of

 9   emotional distress on both the plaintiffs and fraud on behalf

10   of the plaintiffs arising out of his appearance on Who is

11   America, the program which is apparently a political comedic

12   television series featuring Mr. Cohen produced by Showtime and

13   CBS.

14          The issue really is there's a forum-selection clause in

15   the contract that requires, according to the movants, in the

16   event that in the choice of law in this forum selection in the

17   contract consent agreement 6, I believe, in any event agrees,

18   the participants agree not no bring any claim in connection

19   with the program production, but if they do bring one it must

20   be brought before and adjudicated by only a competent court

21   located in the State and County of New York and governed by the

22   substantive law of the State of New York.         And that paragraph

23   intended by the parties will stand on its own is intended to be

24   valid and enforceable even if a Court finds that the other

25   paragraphs are not valid and enforceable.
     Case 1:19-cv-04977-ALC Document 55-1 Filed 10/28/19 Page 4 of 40        4


 1        The defendants argued this case should be transferred

 2   based upon the forum selection law contained in the agreement

 3   and this is controlled more than by the federal procedure, but

 4   by the Atlantic Construction Company case of the Supreme Court

 5   in 2013.

 6        So with that background, we'll start.         I'll start with the

 7   movant very quickly with a couple of questions, then I'll turn

 8   to Mr. Klayman.

 9              MS. MCNAMARA:     Thank you, Your Honor.      Do you have

10   some specific questions or do you want me to address?

11              THE COURT:    I do have some questions you can start

12   and then I'll see where I think I want to have you explain a

13   couple of things.

14              MS. MCNAMARA:     Absolutely, Your Honor.      As you've I

15   think correctly laid out the issue here is really discreet and

16   we submit decided really by the Supreme Court decision in

17   Atlantic Marine in 2013 as you've already noted.

18        I mean, there's no dispute on this record that Judge Moore

19   executed the consent agreement and there's no dispute that the

20   consent agreement included a mandatory forum-selection clause

21   providing that any action has to be brought in New York under

22   New York law.     And as you've laid out, there's no dispute as to

23   the operative law.      The forum-selection clause would --

24              THE COURT:    What about his position that the whole

25   contract is void ab initio because of fraud?          It was induced
     Case 1:19-cv-04977-ALC Document 55-1 Filed 10/28/19 Page 5 of 40         5


 1   fraud to come to D.C. induced to enter into this interview

 2   which was all a sham, he was not aware of and induced therefore

 3   to make these statements were used to defame him and therefore,

 4   he shouldn't be bound by the contract including the

 5   forum-selection clause.

 6              MS. MCNAMARA:     Yes, Your Honor, and that precise

 7   issue has been raised and litigated in a number of cases

 8   including what we consider to be a controlling case here, the

 9   Northern District of Alabama case, but also a number of cases

10   here in this District as well as the Supreme Court which

11   addressed it all the way back in 1974.        And the established

12   principle from this entire line of cases is that if the

13   allegations of fraud go to the contract as a whole and there's

14   an argument as here, that the contract ab initio was somehow

15   fraudulently induced, that is not sufficient to preclude the

16   enforcement of the forum-selection clause.

17        The plaintiff must allege with plausible allegations that

18   he was fraudulently induced into the forum-selection clause.

19   Here the plaintiff makes no such allegation and nor could he we

20   submit.   The forum-selection clause is, as you've noted,

21   paragraph 6 in a one page agreement.        It's clearly there.     It

22   was not concealed which is one ground that courts have

23   indicated might be a basis for finding fraud, if the

24   forum-selection clause is concealed.        Here it plainly was not.

25   He read the contract.      He not only read the contract, he edited
     Case 1:19-cv-04977-ALC Document 55-1 Filed 10/28/19 Page 6 of 40           6


 1   the contract initially a change to the agreement.

 2        Moreover, the other argument that sometimes is raised

 3   where fraud as to the specific clause versus the entire

 4   contract is if there was some differential in negotiating power

 5   or an unsophisticated plaintiff.       Here we have far to the

 6   contrary.     No one could argue that Judge Moore who not only is

 7   an attorney and under the Cheney decision in this Court, just

 8   being an attorney would be sufficient to override any plausible

 9   argument that he wasn't sufficiently sophisticated to

10   understand the terms of the contract.        But here, he not only

11   was a former attorney, but he was the Chief Judge of Alabama

12   Supreme Court.     And no plausible argument we submit, Your

13   Honor, can be raised that he did not have the wherewithal to

14   understand the provision that's operative here and that

15   dictates the transfer of the case to New York.

16        As I've noted, we think the controlling case here really

17   is the Streit v. Twentieth Century Fox case out of Northern

18   District of Alabama where on remarkably identical facts dealing

19   with virtually --

20                THE COURT:   The same companies in general except

21   Twentieth Century?

22                MS. MCNAMARA:   Yes, it was Sacha Baron Cohen.         It was

23   his movie.     It was the same language in the agreement.          There

24   the Court addressed the precise issue being raised by the

25   plaintiffs here; i.e. that they contended that they were
     Case 1:19-cv-04977-ALC Document 55-1 Filed 10/28/19 Page 7 of 40      7


 1   fraudulently induced to enter the contract, but there was no

 2   claim as there is none here that he was fraudulently induced

 3   into signing the contract with a forum-selection clause.

 4              THE COURT:    How do they litigate then their fraud

 5   overall charge that they don't think they're bound by the

 6   contract, they can't raise it here?

 7              MS. MCNAMARA:     Yes, Your Honor.     It will be litigated

 8   once it's transferred in New York.        I can foreshadow we will be

 9   moving to dismiss under the consent agreement.          And at that

10   juncture it can appropriately be litigated.         If they believe

11   that those terms of the rest of the consent agreement are not

12   enforceable because of some fraud, then that is the forum in

13   which that argument has to be litigated and decided.           And

14   again, foreshadowing that's precluded by the Psenicska case out

15   of the Second Circuit.      But nonetheless, that is the proper

16   forum for him to raise the argument.

17              THE COURT:    The case arose here, right?       I mean, the

18   action that he's complaining of happened here in the District

19   of Columbia?

20              MS. MCNAMARA:     Yes, I don't think that there's any

21   dispute that we're alleging here that this seems to be a focus

22   of the plaintiffs that the District of Columbia would be a

23   proper venue.    In Atlantic Marine the operative Supreme Court

24   decision, thereto where the plaintiff had filed the action was

25   a proper venue under traditional venue analysis.
     Case 1:19-cv-04977-ALC Document 55-1 Filed 10/28/19 Page 8 of 40        8


 1               THE COURT:   Right.

 2               MS. MCNAMARA:    But the Court still found that

 3   transfer was warranted under the controlling terms of that

 4   contract.    So the fact that this may be a proper venue is for

 5   purposes of this transfer motion really irrelevant, Your Honor.

 6               THE COURT:   All right, yes, Justice Alito in the

 7   Atlantic Marine discussed reversing the lower court actually.

 8               MS. MCNAMARA:    Exactly on that very point.       So I

 9   think that obviously that's the controlling law here and that's

10   what further dictates the transfer of this motion to New York.

11        On the other argument that, that the plaintiffs try to put

12   forth in opposition to this motion, Your Honor, is that the

13   defendants are quote, "strangers" to the consent agreement.

14               THE COURT:   That goes to the supplemental motion to

15   file a sur-reply as well because the Salon article saying that

16   they're separate people and that --

17               MS. MCNAMARA:    Well, I understood the supplemental

18   sur-reply really to be putting forth further evidence of this

19   being an arguably a proper venue.        That there were statements

20   in that article that indicated that Sacha Baron Cohen had been

21   in D.C. and was operating in D.C. in connection with the

22   production of the film, at least part of it.          So I didn't see

23   that it went to his strangers to the consent agreement

24   argument, but maybe I was missing something, Your Honor.

25               THE COURT:   All right.
     Case 1:19-cv-04977-ALC Document 55-1 Filed 10/28/19 Page 9 of 40   9


 1              MS. MCNAMARA:     On that argument, we submit and I

 2   think as we've indicated in our papers that it fails for two

 3   independent reasons.     First, is that the defendants are in fact

 4   covered by the agreement.      Under the agreement producers --

 5              THE COURT:    He argued supplemental defendants are not

 6   intended to be third party beneficiaries.

 7              MS. MCNAMARA:     I see, I stand to be corrected, thank

 8   you, Your Honor.

 9        So here we submit that the argument that the YTV,

10   Yerushalayim TV was a signatory on the consent agreement is

11   unfounded for two reasons, Your Honor.        First is the fact that

12   terms, the expressed terms of the agreement producer is defined

13   and I quote from the agreement, "as YTV and its assignees,

14   licensees, parents, subsidiaries and affiliates."

15        As we've produced and submitted in this motion, it's

16   established that Mr. Cohen is in fact the parent and affiliate

17   of YTV.   He's the ultimate owner of the company and clearly he

18   was the creator of the show, and so clearly he is affiliated.

19        Then also Showtime and it's parent CBS were indisputably

20   the licensees of the program and acquired the rights and the

21   ability to air it on TV.

22        But even if the Court were to conclude that the express

23   terms of the contract did not, was not intended to and did not

24   reach these defendants, and we submit that it does, then we

25   still submit that the Court needs to or should conclude that
     Case 1:19-cv-04977-ALC Document 55-1 Filed 10/28/19 Page 10 of 40         10


 1   these defendants were sufficiently closely related to YTV and

 2   they clearly were intended third party beneficiaries of the

 3   agreement.     You get there again by looking at the express terms

 4   of the agreement itself, Your Honor.

 5         The agreement provides that Judge Moore had waived his

 6   right to bring claims related to the program and its production

 7   as against quote, "anyone associated with the program", end

 8   quote.   And plainly Sacha Baron Cohen the program's creator as

 9   well as Showtime and CBS who licensed and aired the program are

10   associated with the program.       They were indeed intended

11   beneficiaries.

12         Again, I think the case that's most on point there is a

13   New York case cited in our papers which is the Clapper case

14   that dealt with a very similar consent agreement where one

15   party had executed it and the plaintiff there like here tried

16   to argue that the affiliated companies were not captured and

17   did not get the benefit of the terms of the agreement.              And

18   there and we submit the same here the Court concluded that they

19   clearly were intended beneficiaries.         They clearly were

20   associated with the program, each of the defendants and were

21   entitled to get the benefit of the agreement.

22                THE COURT:   The New York case is the Maggie 21, which

23   New York case are you talking about?

24                MS. MCNAMARA:   The Klapper case versus Viacom.          It's

25   cited in our papers, Your Honor.        I can give you the cite.
     Case 1:19-cv-04977-ALC Document 55-1 Filed 10/28/19 Page 11 of 40    11


 1               THE COURT:    That's all right, I'll have it here.

 2               MS. MCNAMARA:    It's 41, MS 3d and it's affirmed by

 3   the second department in New York 129 A.D. 3d 674.           That case

 4   did not involve a forum-selection clause, but it involved the

 5   enforcement of a very similar consent agreement and it's terms

 6   to the affiliated parties dealing with a television show just

 7   like this one.

 8         So Your Honor for that reason as well, we submit that that

 9   second argument that's put forth by the plaintiffs also fails

10   and for all these undisputed facts and undisputed and

11   controlling law, we submit that this case should be transferred

12   to the Southern District of New York.         If the plaintiffs want

13   to raise their arguments about fraud ab initio, they are more

14   than entitled to raise those arguments in the Southern

15   District.    But this is not the right forum.

16         As Your Honor underscored at the outset, and I think

17   appropriately, even if this Court were to conclude that there

18   were issues about the viability of the agreement, other terms

19   of the agreement, by its expressed terms the forum-selection

20   clause stands alone even if the rest of the contract fails.

21   And so for all of these reasons, Your Honor, we ask that the

22   Court transfer the case to New York.

23               THE COURT:    All right, thank you, Ms. McNamara,

24   appreciate the argument.

25               MS. MCNAMARA:    Thank you.
     Case 1:19-cv-04977-ALC Document 55-1 Filed 10/28/19 Page 12 of 40       12


 1                THE COURT:   Mr. Klayman, I'll hear from you at this

 2   time as to those issues I've raised both on the legal standard

 3   under the Atlantic Marine case and the liability to

 4   forum-selection clause and as to the beneficiaries under the

 5   defendants, et cetera, not being signatories to the contract

 6   whether they can enforce the forum-selection clause and whether

 7   the whole thing is void or not in any event.

 8                MS. MCNAMARA:   Thank you, Your Honor.       As Your Honor

 9   knows and you're a very distinguished jurist, so I don't need

10   to flatter you, but you have won awards for your ability on the

11   bench and I appreciate that.       So I'm not going to get into the

12   fact that plaintiffs have a presumption of being able to choose

13   the forum.     We start with that, and that's a known concept.

14         Secondly, there was no meeting of the minds here.             And if

15   I may approach the bench.       I have a highlighted version of the

16   Standard Consent Agreement, if I may give you a copy of it.

17                THE COURT:   All right, you can do that.       The Clerk

18   can take that.

19         Let me just get back to your first statement, the

20   presumption.     You're right under the 404 Section generally,

21   but where there's forum-selection clause the Supreme Court said

22   and I'll quote, "should be given controlling weight in all but

23   the most exceptional cases and basically the non-movant bears

24   the burden of demonstrating that such extraordinary

25   circumstances exist and must show."        And another quote is,
     Case 1:19-cv-04977-ALC Document 55-1 Filed 10/28/19 Page 13 of 40    13


 1   "why the Court should not transfer the case of the forum to

 2   which the parties agreed."

 3         So if it's valid the plaintiff's choice of forum does not

 4   bear weight.

 5                MR. KLAYMAN:     I agree, Your Honor, I was getting to

 6   that, but this is that exceptional or unusual case and that's

 7   the point.

 8                THE COURT:     All right, I have in front of me now as

 9   part of the argument the one page contract signed by Roy S.

10   Moore and by the TV, YTV we'll call it.

11                MR. KLAYMAN:     Yes, it's exceptional and unusual for a

12   number of reasons.        First of all, there was no consideration

13   here with regard to Judge Moore.        The $200 for the standard

14   consent agreement is consideration was for the Foundation for

15   Moral Law, that's a corporation 501(c)(3).          There was no

16   consideration going to him.

17         Secondly, very importantly in terms of the fraud and the

18   inducement here.     Look at paragraph 4, Your Honor, the

19   highlighted portion.        Judge Moore crossed out and initialed

20   that this matter would not involve any allegation sexually

21   oriented or offensive behavior or questioning.          Specifically,

22   ruled out of this agreement signed by somebody who wanted to

23   obviously hide who he was, the signature for Yerushalayim TV.

24         I might add in that regard there's no showing here

25   definitively that Sacha Baron Cohen is the owner of
     Case 1:19-cv-04977-ALC Document 55-1 Filed 10/28/19 Page 14 of 40   14


 1   Yerushalayim TV.     The fact that there is an affidavit submitted

 2   by someone who claims to be a producer, we haven't had a chance

 3   to examine him.     Everything about this entire matter was on a

 4   fraud, upon a fraud, upon a fraud.        Woody Allen would say a

 5   travesty of a mockery of a travesty of a fraud in this

 6   instance.    This is an exceptional case.

 7               THE COURT:     Well, this is a motion status, this is

 8   not the trial yet or is not discovery involving that, but in

 9   any event on paragraph 4F raise intrusion or invasion of

10   privacy, that was not crossed out.        After that in parens such

11   as any allegedly sexual oriented or offensive behavior or

12   questioning close parens was crossed out and initialed by R.M.

13   Moore, signatore R.S. Moore.

14               MR. KLAYMAN:     That's right.    Here's the exceptional

15   nature, the unusual nature, the egregiousness of these frauds.

16   And not just one, but at least four separate frauds that were

17   committed upon Judge Moore.       Culminating in articles like this:

18   Roy Moore fails pedophile detector test from Sacha Baron Cohen.

19   What could be worse, Your Honor, what worse act could you

20   conceivably commit than to accuse a distinguished jurist in

21   particular of being a pedophile which he is not.

22               THE COURT:     But where do I get with this either the

23   Northern District of Alabama case Streit v. Twentieth Century

24   Fox which is almost identical to this case, essentially the

25   same contract at issue or other related cases from our court
     Case 1:19-cv-04977-ALC Document 55-1 Filed 10/28/19 Page 15 of 40       15


 1   saying that he would have to allege that he was fraudulently

 2   induced or agreed to the forum-selection clause itself, not

 3   just the contract as a whole?

 4               MR. KLAYMAN:     I'm glad you asked the question.       I was

 5   getting to that.     Your Honor, you're not bound by the Northern

 6   District of Alabama.       That's a lower court decision.      It's not

 7   binding law.    It's not a Circuit Court decision.         It's not a

 8   Supreme Court decision.       And that Court didn't face the same

 9   exceptional circumstances, unusual circumstances that we're

10   facing here.    That's one Judge in the Northern District of

11   Alabama.    I'm surprised that my esteemed counsel would cite it

12   when they're so anxious to get back to a court that they think

13   will be favorable to them.

14               THE COURT:     I notice in your pleadings you mention

15   that.   What evidence do I have of that that there would be a

16   left leaning judge favorable to the entertainment industry in

17   New York as opposed to Washington D.C.?

18               MR. KLAYMAN:     Actually, I never said left leaning,

19   Your Honor, in deference.       I may have said that somewhere else,

20   but I never said it in the pleadings.         The Southern District is

21   very favorably disposed towards the entertainment industry, so

22   is the Central District of California.         That's why they choose

23   this as the forum-selection clause. It's their home court.

24   It's where they want to be.

25               THE COURT:     You said on page 6 of your opposition,
     Case 1:19-cv-04977-ALC Document 55-1 Filed 10/28/19 Page 16 of 40           16


 1   "Indeed defendant's motion is purely tactical.          They clearly

 2   perceived New York as a more favorable forum where they would

 3   more likely find a favorable left leaning, pro-entertainment

 4   industry judge to rule in their favor."

 5               MR. KLAYMAN:     Okay, I guess I did say that.          Well,

 6   that's what I believe.       I was trying to be tactful.      I don't

 7   want to put you on the spot, you know.         Judge is suppose to

 8   rule neutrally and that's your reputation.

 9               THE COURT:     You said that, that's fine, that's all.

10               MR. KLAYMAN:     Here's the test, Your Honor.      Let me

11   just go through the frauds that were committed and why this is

12   exceptional.

13         First of all, Judge Moore was offered to go to Washington

14   D.C. at the Mandarin Hotel with his wife Kayla to get an award

15   from Israel.    He is a very religious devote person of faith,

16   and he supports Israel, he thought it was genuine.

17         He gets there and he's presented with this standard

18   consent agreement.       He crosses out, and then they made a point

19   in their pleadings that we didn't reference the actual portion

20   of the standard consent agreement that we considered to be

21   fraudulent.    Well, here it is.      I mean, it's right there.

22         He told them and he only agreed to be interviewed if he

23   wasn't going to be smeared on the basis of alleged sexual

24   offensive behavior.      They signed that.     They agreed to that.

25   That's another fraud.
     Case 1:19-cv-04977-ALC Document 55-1 Filed 10/28/19 Page 17 of 40   17


 1         Sacha Baron Cohen is in disguise.        In fact, he brags about

 2   it, that's one of the pleadings that we submitted not just with

 3   regard to Judge Moore, but with regard to Ben Carson where he

 4   was ready to present a fraudulent ID to the Secret Service

 5   which would have been a major crime, but he came up with

 6   another fraud, dropped the ID on the floor and maybe the Secret

 7   Service will believe that I am who I say I am.

 8         Next he gets in front of the set, the TV set and they hold

 9   up this so-called pedophile detecting device which starts

10   beeping which also is a fraud.

11         And then last but not least, after the whole thing is over

12   Ms. Isaac, local counsel for Mr., for Judge Moore, sends a

13   letter, and I have the return receipt, to David Nevins,

14   Showtime Networks and CBS Leslie Moonves. Moonves has had his

15   own issues obviously.       And says do not publish this, do not

16   broadcast it, it's defamation.        They went ahead and did it

17   anyway.   These people, the level of arrogance is such a level.

18               THE COURT:     They also did other political figures,

19   right?

20               MR. KLAYMAN:     They did, but they didn't accuse

21   anybody of being a pedophile.

22               THE COURT:     Such as Sanders was also included, was he

23   also included?

24               MR. KLAYMAN:     I don't specifically recollect him.

25   Vice President Cheney was, O.J. Simpson was.          There were
     Case 1:19-cv-04977-ALC Document 55-1 Filed 10/28/19 Page 18 of 40    18


 1   others, but no one was accused of the crime of morale turpitude

 2   which is the most severe defamation per se.          You don't have to

 3   prove damages.

 4         But the point here is and let me get to your question

 5   about the case law that was cited by counsel for the

 6   defendants.    They themselves recognized that in exceptional and

 7   unusual cases that the test is a three part test to vitiate any

 8   kind of consent waiver to forum selection or any other aspect

 9   of the contract which was never a part of the meeting of the

10   minds here.

11         Number one, fraud.

12         And the third factor, I'll skip the second because we

13   don't need to get into that, public policy.

14         There was fraud, there was egregious fraud, compounded

15   fraud and as a matter of public policy this Court cannot

16   condone defrauding any individual much more a former Justice of

17   the Alabama Supreme Court.

18         So the two tests that we meet for exceptional circumstance

19   here devoid this entire agreement have been met.

20               THE COURT:    Well, let me just talk about the

21   inducement of a fraud of the forum-selection clause itself.

22   You indicated there was one case in Alabama was the only one.

23         They've cited several other cases, some in D.C.          Cheney v.

24   IPD Analytics 583 F.Supp 2d at 117, Bank v. Laptop, et cetera,

25   206 F.Supp 3d Eastern District of New York at 780 which has a
     Case 1:19-cv-04977-ALC Document 55-1 Filed 10/28/19 Page 19 of 40       19


 1   collection of cases.        They also claim Supreme Court has written

 2   on this in Scherk v. Alberto-Culver case 417 U.S. 506 at 519.

 3           Is there other case law besides the one Alabama case that

 4   supports you have to set aside this particular clause not just

 5   the whole contract?

 6                MR. KLAYMAN:     First of all, all of the cases go on a

 7   case by case basis, that's crucial, Your Honor, it's the facts

 8   of that case.     You know that, I know that, Judge knows that.

 9   The facts of this case are particularly egregious given the

10   number of fraudulent acts, given the simple fact uncontroverted

11   that Judge Moore crossed out any aspect about sexual offensive

12   behavior.     Given what occurred with regard to the type of

13   defamation and intentional infliction of emotional distress.

14   People have been known to jump off buildings when they have

15   been accused of things like this being a pedophile unfairly.

16   This is the most severe form of defamation.

17           On top of it as Your Honor suggested or even alluded to

18   the defendants in this case aren't even the defendants that

19   could have been in the case if they had disclosed exactly who

20   was putting on this show.        There's another fraud.

21           Yerushalayim TV, Showtime and CBS.      There's no mention of

22   that.     If they were going to be above board and not defraud my

23   client, if there was a meeting of the minds, why wouldn't they

24   just simply tell them this is a Showtime series.           It's not a

25   Yerushalayim TV by someone who claims to be a former Mosad
     Case 1:19-cv-04977-ALC Document 55-1 Filed 10/28/19 Page 20 of 40   20


 1   agent.

 2                THE COURT:     Would your argument be the same for every

 3   single individual that Mr. Moore has gone after then basically?

 4   Wouldn't they all have the same right to bring a defamation

 5   clause, they tricked, there's a Georgia state legislator

 6   according to the pleadings somebody talked about or you said

 7   Mr. Chaney.     I don't know what he did there.       I assume it was

 8   under an assumed name with assumed facts that he was

 9   approaching these people.

10                MR. KLAYMAN:     The difference is is that those

11   individuals went along with the fraud.         At some point they

12   ratified it in effect.        Mr. Cheney was asked do you think I

13   should water board my wife to get the truth and he said yes.

14   Then they asked, Sacha Baron Cohen asked him to sign his water

15   boarding paddle best wishes which he did.

16          With regard to the Georgia state legislator, he went along

17   with that.     He actually contacted me and asked me to represent

18   him.     I said no, I'm not.     I don't think you have a case.

19   Judge Moore does have a case.        He didn't go along with it.    He

20   walked off the set.       But for the fact that he's a gentleman,

21   Sacha Baron Cohen probably wouldn't be walking around right

22   now.

23          So it's a completely different set of circumstance and the

24   level of the egregiousness is much greater than in any case and

25   the fraud is greater and the public policy is greater and
     Case 1:19-cv-04977-ALC Document 55-1 Filed 10/28/19 Page 21 of 40     21


 1   someone has to stand up and say no, this isn't right, Your

 2   Honor.     I believe that you're the Judge to do that.

 3           And it doesn't matter what some judge in the Northern

 4   District of Alabama said or somebody in the Southern District

 5   of New York in the lower court level.         The Supreme Court never

 6   said this is a firm principal that applies to every case.            It

 7   says there are exceptional cases where it does not apply.

 8                THE COURT:     All right.

 9                MR. KLAYMAN:     Now after this thing is over, let me

10   just say this as a personal comment.         It wasn't enough that

11   they destroyed my client's reputation.         Roy Moore fails a

12   pedophile detector test.        This is in Alabama, obviously a

13   political motivation here.

14           Then they nominated themselves for a Golden Globe if you

15   can believe that.     Let's destroy the man and give ourselves a

16   Golden Globe.     We brought suit before Your Honor.        Thank God at

17   that point they backed off and canceled the entire show which

18   have high ratings.

19           So you know they know that they've got liability here.

20   They don't want to incur more of it.         You, Your Honor, are the

21   one Judge that has an opportunity here to put a stop to this to

22   say enough is enough.        You can't go around destroying people

23   because you think it's funny.        And Sacha Baron Cohen, we know

24   who he is.     He's not somebody of high class or high moral value

25   here.     This Court is, the Judge is.     I stand behind him with my
     Case 1:19-cv-04977-ALC Document 55-1 Filed 10/28/19 Page 22 of 40          22


 1   reputation.    He's my friend.     He's my client and I look

 2   forward, Your Honor, to your allowing this case to remain here

 3   because this is the proper forum.        The witnesses are here.           The

 4   people at the hotel, the film crew, the security crew.              They

 5   all saw what happened.       And let them go in front a jury of

 6   their peers here.     What's wrong with a D.C. jury?        Let them

 7   decide.

 8         Your Honor, I thank you for your time and any further

 9   questions I'll be happy to answer.

10               THE COURT:     Thank you, Mr. Cohen -- sorry -- Klayman,

11   I appreciate your work on this.

12               MR. KLAYMAN:     One other thing.

13               THE COURT:     Yes.

14               MR. KLAYMAN:     If you would like to have Judge Moore

15   take the stand because they submitted an affidavit, he's

16   willing to do that to explain exactly what happened under oath.

17               THE COURT:     I don't think that will be necessary in

18   the context of the motion, but I appreciate his offer to do so.

19         Ms. McNamara, you want to answer that litany of any

20   concerns that he had crossed out the particular area that was

21   gone into by Mr. Cohen as not being available in the contract

22   and therefore that should vitiate the fraud that, as fraud it

23   should vitiate the selection of forum clause.

24               MS. MCNAMARA:     Yes, Your Honor.    That is no different

25   than the long line of cases that we put in our papers.
     Case 1:19-cv-04977-ALC Document 55-1 Filed 10/28/19 Page 23 of 40     23


 1               THE COURT:    Isn't that part of the contract that

 2   knocks out the area that they would agree to discuss and then

 3   it is discussed as affecting the forum?

 4               MS. MCNAMARA:    Well first of all, Your Honor, let me

 5   get that file.

 6         I don't read it as knocking out that area.          It simply said

 7   it includes a definition of invasion of privacy.           I don't read

 8   this as any commitment nor could it reasonably I would argue be

 9   understood to be a commitment that there would be no

10   discussion.

11         But even if you presume that is the case, Your Honor, it

12   still goes squarely to fraud in the ab initio of entering into

13   the agreement and that a term of the agreement that he contends

14   was violated.

15         What you heard today, you heard him in making the argument

16   that this is an exceptional ground.        He walked you through all

17   the alleged fraud that's committed.        What you did not hear is

18   any argument at all that there was any fraud in connection with

19   the forum-selection clause.        And that is what the law requires.

20   Not just in the Northern District of Illinois which in turn

21   cites the Supreme Court of Alabama cases to that effect.            But

22   in this District as well and we cited for example the Cheney v.

23   IPD case --

24               THE COURT:    Right.

25               MS. MCNAMARA:    -- which squarely holds exactly that
     Case 1:19-cv-04977-ALC Document 55-1 Filed 10/28/19 Page 24 of 40    24


 1   rule as does the Billard v. Angrick case out of this District.

 2   Which again squarely holds that the alleged fraud has to go to

 3   the forum-selection clause, not as to any other terms, not as

 4   to commitments made or supposedly misrepresentations in the

 5   entering into the agreement.

 6         And that is what is lacking here.        The plaintiff has not

 7   made any argument to that effect and for that reason alone the

 8   clause stands and remember, the clause stands regardless.           If

 9   the Court were to find and I don't think it's before the Court

10   now, so I would, I think should be an issue before the Seventh

11   District presumably, but if the Court were to find that the

12   rest of the contract is not enforceable by the terms of the

13   contract, the forum-selection clause still stands and would be

14   fully enforceable.

15               THE COURT:    All right.    Let me ask you a procedural

16   question which is a little bit different.

17               MS. MCNAMARA:    Sure.

18               THE COURT:    You're all arguing like this to be

19   transferred to the Southern District.         Can it be transferred to

20   the Southern District?      Are there other New York resident

21   defendants?

22               MS. MCNAMARA:    Yes, both Showtime and CBS have their

23   principal place of business in New York.

24               THE COURT:    Would it go to Southern District or would

25   there be diversity problems, a tort case?
     Case 1:19-cv-04977-ALC Document 55-1 Filed 10/28/19 Page 25 of 40     25


 1               MS. MCNAMARA:     No, I don't think there would be a

 2   diversity problem.       I don't think so.     I mean, why if the

 3   plaintiff would --

 4               THE COURT:     Plaintiff's diverse.

 5               MS. MCNAMARA:     Right.

 6               THE COURT:     I don't know the other company, all are

 7   in California?

 8               MS. MCNAMARA:     Mr. Cheney is a California resident --

 9   I mean, Mr. Cohen is a California resident and Showtime and CBS

10   their principle place of business are in New York.

11               THE COURT:     Nothing in Alabama?

12               MS. MCNAMARA:     No, there's no procedural problem.

13               THE COURT:     All right.

14               MR. KLAYMAN:     Your Honor, may I have one minute?

15               MS. MCNAMARA:     Your Honor, I would also note just

16   very quickly two small points.          Again, the plaintiff iterated,

17   argued again that the plaintiff had selected D.C. and so D.C.

18   should be his forum.       But the Supreme Court spoke squarely to

19   that point in Atlantic Marine when it says the plaintiff's

20   choice of forum merits no weight.          So that is simply not an

21   issue at all.

22         Then finally, Your Honor, the plaintiff also mentioned

23   that there was no consideration under the contract.           We would

24   argue clearly he selected the non-profit to give the money to.

25   That clearly was his choice, his consideration.
     Case 1:19-cv-04977-ALC Document 55-1 Filed 10/28/19 Page 26 of 40       26


 1          But moreover, the fact remains that that argument was

 2   never raised in the papers and under the Singh case out of this

 3   District, it would have been waived.

 4               THE COURT:     All right, thank you.

 5               MS. MCNAMARA:     Thank you very much, Your Honor.

 6               THE COURT:     Certainly.

 7               MR. KLAYMAN:     May I have a minute?

 8               THE COURT:     Yes.

 9               MR. KLAYMAN:     I certainly thank you Your Honor.

10          The basic concept here is that this contract was entered

11   into by fraud.     It's voidable ad initio, the entire thing goes

12   out.

13               THE COURT:     I understand.

14               MR. KLAYMAN:     We cited the second restatement.        There

15   are D.C. cases which we cited, Your Honor, In Re:           Estate of

16   McKinney, 953 A 2d 336, 342 D.C. 2008 quoting Barrer,

17   B-A-R-R-E-R, versus Women's National Bank, 245 U.S. Appeals,

18   D.C. 349, 354 to 55 1985 wherein it was held, it is well

19   established that misrepresentation of material facts may be a

20   basis for the recision of a contract even where the

21   misrepresentations are made innocently without knowledge of

22   their falsity and without fraudulent intent.

23          So there's the exceptional case here, it was done

24   intentionally, willfully and maliciously, the fraud.           The

25   rationale supporting this rule which has its origins in equity
     Case 1:19-cv-04977-ALC Document 55-1 Filed 10/28/19 Page 27 of 40      27


 1   is that as between two innocent parties.         The party making the

 2   representation should bear the loss.

 3         The defendants, we don't even have the defendants here

 4   because they were fraudulently concealed as well making this

 5   even a more exceptional case.

 6         Stated another way, the rule is based on the view that

 7   quote, "no one has made a false statement ought to benefit at

 8   the expense of another who has been prejudiced by relying on

 9   that statement."     This rule may be employed actively as in a

10   suit at equity year (sic) law for recision and restitution or

11   possibly as a defense to a suit for breach of contract.

12         That's the essence.     There never was a contract here, it

13   is voidable.     That's why this is exceptional.       That's why this

14   is unusual.     That's why the fraud is massive.       That's why the

15   public policy weighs in favor of throwing out the entire

16   contract.     With the entire contract goes the choice of the

17   forum.    To reward them for committing five frauds on top of the

18   other and then bragging about it and then having themselves

19   nominated for Golden Globe giving interviews.          This is how I

20   tried to defraud the Secret Service, look at this.           That can't

21   be permitted in any court of law.

22         We know the age that we live in, Your Honor.          The age that

23   we live in is that no one believes either the entertainment

24   industry or the media anymore.        It's time that they clean their

25   act up.     The way that can be done because they won't do it
     Case 1:19-cv-04977-ALC Document 55-1 Filed 10/28/19 Page 28 of 40       28


 1   themselves is for this Court to start the process.

 2                THE COURT:     All right.

 3                MR. KLAYMAN:     I would like to add one more last

 4   thing.     I'd like to give Your Honor a copy of this.        After this

 5   whole concerted affair occurred, Ms. Isaac had delivered, I

 6   have the return receipt for this as well.         A letter to both CBS

 7   and Showtime and we said do not air this.         If you air it, you

 8   will be sued for defamation.        They did it anyway because to

 9   them money talks and nobody walks.        Doesn't matter who you

10   hurt.     This was very profitable at the expense of my client

11   whose reputation has been destroyed.         I know because I was with

12   him shortly after this in Birmingham and I could see the effect

13   on him and Kayla, his wife, who was also induced to go here.

14   This cannot be permitted, Your Honor, not in a civilized

15   society.     There's no reason why they can't come here and tell a

16   D.C. jury what their losing defenses may be.

17           Thank you.

18                THE COURT:     All right, thank you, Mr. Klayman.      I

19   appreciate the work again.

20           I'm going to issue a ruling at this time.       The case has

21   been pending before us.        It was filed in late 2018, but in any

22   event it's time to dissolve this matter one way or another and

23   move it to the next step for the parties to resolve this.

24           At the beginning I explained the background how this case

25   arose and the argument has further fleshed that out.           This will
     Case 1:19-cv-04977-ALC Document 55-1 Filed 10/28/19 Page 29 of 40    29


 1   be a bench opinion of the Court, will be the only opinion I'll

 2   issue.

 3         On the application defendants' that's plural, motion to

 4   transfer the case under 28 U.S.C. 1404 and the case law that

 5   applies following Atlantic Marine from the Supreme Court.           The

 6   full case is Atlantic Marine Construction Company v. United

 7   States District Court for the Western District of Texas,

 8   decided 2013.     It's cited at 571 U.S. 49 and it's a unanimous

 9   opinion by Justice Alito in reversing the lower court under the

10   forum-selection clause discussion and it's clear where they

11   held the present case both the District Court and the Court of

12   Appeals misunderstood the standard to be applied adjudicating a

13   Section 1404 motion in a case involving a forum-selection

14   clause are therefore reversed the judgment below.

15         They go through the series of case laws as they get to

16   that and they explain that a motion, this is a quote, "to

17   transfer under 1404 (a) calls on the district court to weigh in

18   the balance a number of case-specific factors and that the

19   presence of a forum-selection clause will be a significant

20   factor that figures in centrally the district court calculus

21   citing to an earlier case.

22         In any event, they eventually conclude that the

23   forum-selection clause does not render venue in a court wrong.

24   There is venue here or improper within the meaning of 1406 or

25   Rule 12(b)(3).     The clause may be enforced through a motion
     Case 1:19-cv-04977-ALC Document 55-1 Filed 10/28/19 Page 30 of 40        30


 1   transfer under 1404 (a).      Unlike Section 1406(a), the 1404(a)

 2   does not condition transfer initial forum selection being

 3   wrong.

 4         They go on to explain that the 1404(a) is not a suitable

 5   mechanism of enforcement forum-selection clause because they

 6   agree with Atlantic Marine.       The Court of Appeals failed to

 7   provide a sound answer to the problem of how you interpret a

 8   forum-selection clause contract according to a non-federal

 9   forum should be enforced or not, et cetera.

10         In this case, essentially what that says we have the

11   problem here is that the burden shifts differently with the

12   type of clause that we have here, forum-selection clause from

13   the normal considerations in the transfer on venue basis.

14         So that where the Supreme Court has held the calculus

15   changes when the parties' contract contains a valid

16   forum-selection clause.      In such a case we're advised I have to

17   ordinarily transfer the case to the forum specified in that

18   clause and should deny a transfer motion under Section 1404(a)

19   only under extraordinary circumstances unrelated to the

20   convenience of the parties.       It should be given controlling

21   weight in all but the most exceptional circumstances.               That's

22   another Supreme Court case, Ricoh at 487 U.S. 23 a 1988 case.

23         So now the way I have to look at this is that a non-movant

24   bears the burden of demonstrating that such extraordinary

25   circumstances exist.      So that Mr. Klayman and his client must
     Case 1:19-cv-04977-ALC Document 55-1 Filed 10/28/19 Page 31 of 40   31


 1   show the Court why I should not transfer the case to a forum

 2   which the parties agree to.

 3         So the forum-selection clause is valid.         The plaintiff's

 4   choice of forum merits no weight and the Court should not

 5   consider arguments about the parties' private interest.

 6         The Supreme Court indicates that as I said clearly when

 7   you review Atlantic Marine.       So I have to determine first if

 8   the forum-selection clause is valid, enforceable and then if

 9   so, I've got to determine whether the plaintiff has met the

10   burden of establishing their exceptional public interest

11   factors justify a denial of the transfer.

12         I'm going to conclude in this matter as to the purpose of

13   this motion only the clause is valid, enforceable and that the

14   plaintiff has not shown exceptional public interest factors

15   justify denying the transfer to the Southern District of New

16   York and will order such a transfer.

17         I'm going to make the following reasons and findings to

18   validate that decision.      First, as to the validity of the

19   forum-selection clause have been strongly attacked by the

20   non-movant in this case, the plaintiff, Judge Moore and his

21   wife, that it is brought fraud ab initio through the fraudulent

22   matters as discussed in the argument that obtained this TV show

23   that was shown to the detriment it's claimed of the plaintiff,

24   both plaintiffs.

25         So the forum- selection clause when you read it is number
     Case 1:19-cv-04977-ALC Document 55-1 Filed 10/28/19 Page 32 of 40    32


 1   6 totally different than the paragraph 4 that's been presented

 2   to me where Mr. Moore changed the contract to his own review,

 3   personal review of the contract, taking out behind invasion of

 4   privacy such as any allegedly sexual oriented or offensive

 5   behavior questioning.      Paragraph 6 is further down the bottom

 6   of the page was not touched or marked or any question

 7   apparently raised about it.

 8         The plaintiffs think that the contract of being void ab

 9   initio and therefore there's no basis to enforce it including

10   the forum-selection clause.

11         But as I said, the clause covers any claim in connection

12   with the Sacha Noam Baron production.         It is argued

13   additionally it can't be used against the non signatories to

14   the other defendants in this case to the contract because the

15   contract was between we'll call it YTV and Roy Moore, so that

16   would not be, these other people affected by have the right to

17   complain about the forum and could not move to transfer the

18   forum.

19         It seems to the Court that there are cases in this case in

20   this Court and other Courts that non signatories to the

21   agreement were bound by the forum-selection clause.           The claims

22   are closely related are that non-signatories whether you have

23   interest or derivative from related to the original case would

24   not be prejudiced by this.

25         So it seems to me that Mrs. Moore can't complain about the
     Case 1:19-cv-04977-ALC Document 55-1 Filed 10/28/19 Page 33 of 40      33


 1   transfer.     Additionally, the non-signatory defendants have two

 2   reasons why they can rely upon the forum-selection clause as

 3   well.

 4           First, the agreement you read it talks about the producer

 5   as, I'll try to pronounce it, Yerushalayim TV.          I'm calling it

 6   YTV, that's the size, licensees, parents, subsidiaries and

 7   affiliates, we have affidavits here that are un rebutted

 8   despite the opposition claiming they shouldn't believe them.

 9   And the article from a magazine as the opposition to believe in

10   these things.

11           Defendant submitted a declaration from the executive

12   producer of the program which states this YTV is only owned by

13   defendant Cohen.     It's only owned through the production

14   company which owns the program and licenses it that's a

15   licensee then to defendant Showtime and CBS.          So each of the

16   defendants and this included with the definition of producer in

17   the signatory consent agreement and there you may be

18   respectfully a parent or affiliate and licensee.           I think that

19   gives them the basis to move as well for the transfer under the

20   forum-selection clause.

21           The defendants argue alternatively they're intended to be

22   third party beneficiaries.       There are cases showing that it is

23   a recognized status and there have been cited by defendants

24   which we didn't discuss here, but there are cases establishing

25   that.     But I think the first principle that they're within the
     Case 1:19-cv-04977-ALC Document 55-1 Filed 10/28/19 Page 34 of 40   34


 1   line of licensees and affiliates is established by the evidence

 2   and the affidavits before us.

 3         So I think the defendants have the ability to enforce the

 4   forum-selection clause.      The clause does apply to claims,

 5   that's what it says, any claims have to be litigated in New

 6   York brought by the plaintiffs, both plaintiffs in this case.

 7         The plaintiffs' proposed sur-reply does not affect that

 8   argument. They try to argue that the Shulman affidavit is

 9   unsupported by real or actual evidence and they aren't intended

10   to be third party beneficiaries.        I don't see how that has any

11   bearing on a motion to transfer just challenging it by a news

12   article that somehow changes the contract.

13         So then I have to see whether or not the selection clause

14   is enforceable.     I think it is enforceable at this time because

15   of the following factors.       Despite the argument of the

16   plaintiff.    First of all, we look upon it if you look at the

17   law in D.C. that forum-selection clause is presumptively valid

18   and enforceable unless the party opposes the enforcement meets

19   a heavy burden showing their clause is a product of fraud or

20   that it's enforcement would contravene small, a strong public

21   policy of the forum in which suit is brought.          I believe that

22   was Judge Sullivan of our Court, D&S Consulting, 322nd F. Supp

23   at 49, 2018 case recently.       He's quoting from a D.C. Circuit

24   case of 2000, Marra, M-A-R-R-A, 216 F.3d at 124.

25         So unless it's tainted by fraud itself, talking about the
     Case 1:19-cv-04977-ALC Document 55-1 Filed 10/28/19 Page 35 of 40   35


 1   actual clause, not the entire contract or enforcement would

 2   deprive his day in court.       It would not or their day in court

 3   or any remedy or contravene a strong policy, public policy of

 4   the forum state.

 5           Again, going back I cited the Marra case, M-A-R-R-A, that

 6   was originally tried 59 F. Supp 2d, 69 by Judge Urbina, but

 7   then appealed to the cite I've already given.          So I don't see

 8   any existence of those factors that would cause a difference

 9   here.

10           Plaintiffs have argued forcibly that the entire agreement

11   was procured by fraud.      So they've argued using standard fraud

12   cases from D.C. and other places and restatement of contract

13   that the claim of fraud and the inducement is insufficient

14   whether or not it's insufficient to invalidate a

15   forum-selection clause.      But the case law is replete with

16   decisions that say it's the inclusion of the specific clause

17   forum-selection itself that must have been induced by fraud.

18   Not the entire contract even though it's part of the contract,

19   but more specifically there has to be claims of this particular

20   provision and we don't have that.        Nothing addresses in the

21   argument as to this particular provision as opposed to the

22   overall challenge on the contract.

23           You actually would have to have me find that fraud was so

24   overreaching in that it did affect the forum-selection clause

25   in order to invalidate it and I can't see that as the basis
     Case 1:19-cv-04977-ALC Document 55-1 Filed 10/28/19 Page 36 of 40       36


 1   that's before me in this argument.

 2         They allege that Judge Moore was taken to D.C. to get this

 3   award for his support of Israel, a totally fraudulent basis so

 4   that he could be fraudulently portrayed as a pedophile on

 5   national television.      And a television show was being produced

 6   for YTV and not Cohen, Showtime and CBS basically that's a

 7   fraud.   But that doesn't affect the forum-selection clause in

 8   the agreement.

 9         There's nothing that Judge Moore has alleged in any

10   affidavit otherwise that he was fraudulently induced to sign

11   the agreement as to the forum-selection clause itself.              There

12   was some claim that there's only one case in Alabama that says

13   that that was the Streit case Twentieth Century Fox which was

14   the same contract with some of the same defendants in this case

15   again about transferring it from Alabama to the Southern

16   District of New York and that that's an aberrant decision.

17   There's a series of D.C. cases we have which say actually the

18   same thing.    So that I don't think we can say that this is an

19   aberrant decision.

20         One for instance is the D&S Consulting referred to earlier

21   that is against the Kingdom of Saudi Arabia by Judge Sullivan.

22   One quote he has in there is forum-selection clauses are

23   presumably valid enforceable unless the party opposing

24   enforcement meets a heavy burden of proof, showing the clause,

25   the clause is the product of fraud or it's enforcement would
     Case 1:19-cv-04977-ALC Document 55-1 Filed 10/28/19 Page 37 of 40        37


 1   contravene a strong public policy in the forum which suit is

 2   brought.

 3         I'm not saying this Court endorses any kind of fraud, but

 4   I don't see how the fact before me constitute that I can say

 5   this particular forum-selection clause was fraudulent.

 6         The general allegations about fraud and the inducement

 7   that should set aside this contract is available to the

 8   plaintiffs to litigate in the Southern District in New York.

 9   There's nothing stopping them from raising that.           If they're

10   successful in that that's fine, but there's no reason it has to

11   be tried here that I could find.

12         Now the other part of it would be whether or not the

13   analysis I determined whether there's extraordinary

14   circumstance to justify the denial of the motion to transfer

15   the one that's the public interest.        We already discussed

16   whether or not it is against the public policy in D.C. beyond

17   the claim of fraud.      I don't see that.     So arguing about a

18   local D.C. jury, I don't see that there's any kind of a

19   relative suggestion to the Court that makes it better to try it

20   here than there.     In fact, if you look up the difference in

21   media time in filing civil cases and disposing of them.             In

22   last year the District of Columbia was six months and the

23   Southern District of New York was 6.4 months.          There's really

24   no difference in that factor.

25         The choice of law agreement in the contract talks about
     Case 1:19-cv-04977-ALC Document 55-1 Filed 10/28/19 Page 38 of 40    38


 1   the substantive law City of New York will agree which means it

 2   probably should be tried in New York then because that's the

 3   law that will apply unless the parties are successful, the

 4   plaintiff is successful entirely in turning down the entire

 5   contract because of fraud, but that is going to be for the

 6   local court to try that and not me.

 7         The localist deciding it here because of the alleged

 8   tortious conduct occurred in D.C.        That's the only connection

 9   with D.C.    No one resides here.      There's some argument maybe

10   the witnesses are here.      Well, the only witnesses are those who

11   were involved wherever the taping was done, where that was done

12   in the hotel room.     The witnesses say that they were in the

13   hotel from the hotel I mean that's pretty evident.

14         Judge Moore and his wife reside in Alabama.          Cohen resides

15   in California.     Showtime and CBS are apparently headquartered

16   in New York where their employees, some of the employees would

17   be.   I don't see how that changes the equation that I have to

18   use to determine whether it's appropriate here.

19         I don't see how the, even the supplemental material that

20   they wish to file about the Salon article that defendants they

21   argue are inextricably tied to TV and to Washington, D.C. with

22   this TV show.     I don't think there's any bearing whether or not

23   the forum-selection clause that Judge Moore had signed

24   originally has to be transferred or not.         Certainly venue would

25   be appropriate here.
     Case 1:19-cv-04977-ALC Document 55-1 Filed 10/28/19 Page 39 of 40    39


 1         I don't see an extraordinary circumstance that justify the

 2   Court's refusing to enforce the forum-selection clause despite

 3   the claim that the contract as an overall was fraudulently

 4   induced.    It would have to be as to this clause individually.

 5         So under the case law it's very, very clearly established.

 6   I see no alternative except to transfer the case to the

 7   Southern District of New York and grant the motion of all of

 8   the defendants.     That'll be the order of the Court.        I'll

 9   submit an order to that effect.

10         Thank you all for coming in.       I appreciate it.

11         Mr. Klayman, thank you for the argument.         I appreciate it.

12   That's the decision of the Court.

13         (Proceedings adjourned at 11:07 a.m.)

14                                    -o0o-

15

16

17

18

19

20

21

22

23

24

25
     Case 1:19-cv-04977-ALC Document 55-1 Filed 10/28/19 Page 40 of 40   40


 1                                 CERTIFICATE

 2         I certify that the foregoing is a true and correct

 3   transcript, to the best of my ability, of the above pages, of

 4   the stenographic notes provided to me by the United States

 5   District Court, of the proceedings taken on the date and time

 6   previously stated in the above matter.

 7         I further certify that I am neither counsel for, related

 8   to, nor employed by any of the parties to the action in which

 9   this hearing was taken, and further that I am not financially

10   nor otherwise interested in the outcome of the action.

11
     ________________________________            ____________________
12   /s/Crystal M. Pilgrim, RPR, FCRR            Date: May 8, 2019

13

14

15

16

17

18

19

20

21

22

23

24

25
         Case
         Case1:19-cv-04977-ALC
              1:18-cv-02082-TFH Document
                                Document55-2
                                         6-2 Filed
                                             Filed10/23/18
                                                   10/28/19 Page
                                                            Page51of
                                                                   of51
                                              STANDARD CONSENT AGREEMENT

This is an agreement between Yerushalayim TV(including its assigns, licensees, parents, subsidiaries, and affiliates)
(colt     ely, the "Producer") and the undersigned participant (the "Participant"). In exchange for the Producer making a
S           onation to a charity chosen by the Participant and allowing an opportunity for the Participant to appear in a
television series, the Participant agrees as follows:                                  r
                                                                  CLAI Oh                  mo-rzt-12-
           1. The Participant agrees to be filmed and/or audiotaped by the Producer for a reality-style television
series (the "Program"). It is understood that the Producer hopes to reach a young adult audience by using
entertaining content and formats.

           2. The Participant agrees that any rights that the Participant may have in the Program or the Participant's
contribution are hereby assigned to the Producer, and that the Producer shall be exclusively entitled to use, or to assign or
license to others the right to use, the Program and any recorded material that includes the Participant, without restriction
in any media throughout the universe in perpetuity and without liability on the part of the Producer, and the Participant
hereby grants any consents required for that. The Participant also agrees to allow the Producer, and any of its assignees or
licensees, to use the Participant's contribution, photograph, film footage, and biographical material in connection not only
with the Program, but also in any advertising, marketing or publicity for the Program and in connection with any ancillary
products associated with the Program.

         3. The Participant understands that the Producer and its assignees or licensees are relying upon this consent
agreement in spending time, money and effort on the Program and the Participant's participation in it, and that the
consent agreement, for this and other reasons, cannot be revoked.

           4. The Participant specifically, but without limitation, waives, and agrees not to bring at any time in the future,
any claims against the Producer, or against any of its assignees or licensees or anyone associated with the Program, which
are related to the Program or its production, or this agreement, including, but not limited to, claims involving assertions of
(a) failure to adequately compensate Participant, (b) failure to use the footage of Participant in the Program, (c)
infringement of rights of publicity or misappropriation (such as any allegedly improper or unauthorized use of the
Participant's name or likeness or image), (d) damages caused by "acts of God" (such as, but not limited to, injuries from
natural disasters), (e) damages caused by acts of terrorism or war, (f) intrusion or invasion of privacy (
sexual.osieate€1-eosffertshte_lzebaulor.ar..questicwgag43 (g) false light (such as any allegedly false or misleading portrayal of
the Participant), (h) infliction of emotional distress (whether allegedly intentional or negligent), (i) trespass (to property or
person), (j) breach of any alleged contract (whether the alleged contract is verbal or in writing), (k) allegedly deceptive
business or trade practices, (I) copyright or trademark infringement, (m) defamation (such as any allegedly false
statements made In the Program), (n) violations of Section 43(a) of the Lanham Act (such as allegedly false or misleading
statements or suggestions about the Participant In relation to the Program or the Program in relation to the Participant),
(o) prima facie tort (such as alleged intentional harm to the Participant), (p) fraud (such as any alleged deception about the
Program or this consent agreement), (q) breach of alleged moral rights, or (r) tortious or wrongful interference with any
contracts or business of the Participant.

          5. This is the entire agreement between the Participant and the Producer or anyone else in relation to the
Program, and the Participant acknowledges that in entering into it, the Participant is not relying upon any promises or
statements made by anyone about the nature of the Program or the identity, behavior, or qualifications of any other
Participants, cast members, or other persons involved in the Program. Participant is signing this agreement with no
expectations or understandings concerning the conduct, offensive or otherwise, of anyone involved in this Program.

          6. Although the Participant agrees not to bring any claim in connection with the Program or its production, if any
claim nevertheless is made, the Participant agrees that any such claim must be brought before, and adjudicated by, only a
competent court located in the State and County of New York, and governed by the substantive laws of the State of New
York. This paragraph is intended by the parties to stand on its own, and it is intended to be valid and enforceable, even if a
court finds that other paragraphs are not valid or enforceable.

AGREED AND ACCEPTED:
SIGNED:

   4/57 /%0re                                                 Yerusha ylm TV

PRINT:

                                                              Print.

Dated:
